DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to at least independent claims 1 and 16 have been considered, but are not persuasive. The new ground of rejection cites Hu CN 109100892A as teaching the amended claim limitations in claims 1 and 16.

Claim Objections
Claim 8 objected to because of the following informalities:  
Claim 8, line 2, the phase “a diameter of the second opening” should be “the diameter of the second opening” because claim 1 cited “a diameter of the second opening” already.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo US 2017/0289324 in view of Hu CN 109100892A (see document 16751462_2021-11-20_CN_109100892_A_M.pdf).

    PNG
    media_image1.png
    311
    649
    media_image1.png
    Greyscale

Regarding claim 1, Yeo discloses a display device, in at least fig.7A, comprising: 
a substrate (751) that overlaps a light transmission area (a light transmission, see fig.7A), a display area that surrounds the light transmission area (see fig.7A), and a boundary area (the area overlapped with the light blocking members in fig.7A) that is disposed between the light transmission area and the display area (see fig.7A); 
a first light blocking member (the lower light blocking member in fig.7A) that is disposed on the substrate and overlaps the boundary area (see fig.7A); 
a window (711) that overlaps the substrate; and 
a second light blocking member (the upper light blocking member in fig.7A) that is disposed between the first light blocking member and the window (see fig.7A), and overlaps the boundary area (see fig.7A), 
wherein the first light blocking member comprises a first opening (the lower opening, see fig.7A) that overlaps the light transmission area, the second light blocking member comprises a second opening (the upper opening, see fig.7A) that overlaps the 
Yeo does not explicitly disclose the second light blocking member is disposed between the first light blocking member and a bottom surface of the window.
Hu discloses a display device, in at least figs.7 and 10-13, the second light blocking member (31) is disposed between the first light blocking member (14) and a bottom surface of the window (30) for the purpose of shielding the non-light tight area boundary area (page 6, bottom line 4 and page 7, line 22).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second light blocking member is disposed between the first light blocking member and a bottom surface of the window as taught by Hu in the display device of Yeo for the purpose of shielding the non-light tight area boundary area.
Regarding claim 2, Yeo discloses the first light blocking member comprises a first interior edge that forms the first opening (see fig.7A), and a first exterior edge (see fig.7A), and the first interior edge overlaps the second light blocking member (see fig.7A). 
Regarding claim 3, Yeo discloses the second light blocking member comprises a second interior edge that forms the second opening (see fig.7A), and a second exterior edge (see fig.7A), and the second exterior edge overlaps the first light blocking member (see fig.7A, the second exterior edge overlaps with the first exterior edge of the first light blocking member). 
Regarding claim 4, Yeo discloses the first exterior edge is aligned with an edge of the boundary area (see fig.7A). 
Regarding claim 5, Yeo discloses the second interior edge is aligned with an edge of the boundary area (see fig.7A). 
Regarding claim 6, Yeo discloses an optical member (761) that overlaps the light transmission area (see fig.7A). 
Regarding claims 7 and 8, Hu discloses a width of the optical member (40) is smaller than a width of the light transmission area (b), or a diameter of the optical member (40) is smaller than the diameter of the second opening (b) for the purpose of forming the optical member within the light transmission area and realizing thin display device (page 7, last line to page 8 line 2). The reason for combining is the same as claim 6.
Regarding claim 9, Yeo discloses in the display area, a thin film transistor that is disposed on the substrate; a pixel electrode that is connected with the thin film transistor; a common electrode that overlaps the pixel electrode; and an emission layer that is disposed between the pixel electrode and the common electrode are disposed (para.176 discloses the display can be an OLED display, and it’s inherent that an OLED display has a thin film transistor that is disposed on the substrate; a pixel electrode that is connected with the thin film transistor; a common electrode that overlaps the pixel electrode; and an emission layer that is disposed between the pixel electrode and the common electrode are disposed). 
Regarding claim 14, Yeo discloses the substrate comprises a through-hole that overlaps the optical member (see fig.7A). 
Regarding claim 16, Yeo discloses a display device, in at least fig.7A, comprising: 

    PNG
    media_image2.png
    307
    658
    media_image2.png
    Greyscale

a substrate (751) that overlaps a light transmission area (a light transmission area, see fig.7A), a display area that surrounds the light transmission area (see fig.7A), and a boundary area (the area overlapped with the light blocking members in fig.7A, see fig.7A above) that is disposed between the light transmission area and the display area (see fig.7A); 
a first light blocking member (the lower light blocking member in fig.7A) that is disposed on the substrate and overlaps the boundary area (see fig.7A); 
a window (711) that overlaps the substrate; and 
a second light blocking member (the upper light blocking member in fig.7A) that is disposed between the first light blocking member and the window (see fig.7A), and overlaps the boundary area (see fig.7A), 
wherein the first light blocking member comprises a first edge (first edge facing the light transmission area) and a second edge (the second edge opposites to the first 
the second light blocking member comprises a third edge (third edge facing the light transmission area) and a fourth edge (the fourth edge opposites to the third edge), and the third edge of the second light blocking member is disposed adjacent to the light transmission area (see fig.7A), and 
a first edge (see annotated fig.7A above) of the boundary area and the second edge of the first light blocking member are aligned with each other (see annotated fig.7A above) and a second edge (see annotated fig.7A above) of the boundary area and the third edge of the second blocking member are aligned with each other (see fig.7A).
Yeo does not explicitly disclose the fourth edge of the second light blocking member is offset from the second edge of the first light blocking member and the second edge of the boundary area.
Hu discloses a display device, in at least figs.7 and 10-13, the fourth edge (edge of d1) of the second light blocking member (31) is offset from the second edge (edge of d2) of the first light blocking member (14) and the second edge (d2) of the boundary area (see figs.10 and 11, page 6, bottom lines 1-7 and page 7, lines 11-15) for the purpose of ensuring the second light blocking member not shielding the display area (page 7, line 15).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fourth edge of the second light blocking member is offset from the second edge of the first light blocking member and the second edge of the boundary area as taught by Hu in the display device of Yeo 
Regarding claim 17, Yeo discloses the first light blocking member comprises a first opening (the lower opening, see fig.7A), the second light blocking member comprises a second opening (the upper opening, see fig.7A), and a width of the first opening is larger than a width of the second opening (see fig.7A).
Regarding claim 19, Yeo discloses the first light blocking member is disposed adjacent to the display area (see fig.7A), and the second light blocking member is disposed adjacent to the light transmission area (see fig.7A). 
Regarding claim 20, Yeo discloses an adhesive layer (721) that is disposed between the first light blocking member and the second light blocking member (see fig.7A).

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo US 2017/0289324 in view of Hu CN 109100892A as applied to claim 9 above, and further in view of Kwak US 2017/0287992.
Regarding claims 10-12, Yeo discloses the first blocking member blocking the entire edge of the display panel (see fig.7A).
Yeo in view of Hu does not explicitly disclose a partition wall that overlaps at least a part of the pixel electrode, wherein the first light blocking member is disposed on the partition wall, at least a part of the common electrode is disposed on the first light blocking member, and an encapsulation layer that is disposed on the common 
Kwak discloses a display device, in at least figs.6A, 6B, 9A-10E and 12-15, a partition wall (the portion between anode electrode and the cathode electrode, see fig.15) that overlaps at least a part of the pixel electrode (an electrode of 726 connected with a TFT 724, see fig.15) between the common electrode and the pixel electrode(see fig.15) on the edge of the display panel (see figs.10A-10E) and an encapsulation layer (728) that is disposed on the common electrode (see figs.10A-10E and 15) on the edge of the display panel (see figs.10A-10E) for the purpose of insulating the anode electrode from the cathode electrode in the organic light emitting layer and protecting the organic light emitting layer (see fig.15 and 10A-10E).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the partition wall that overlaps at least a part of the pixel electrode between the common electrode and the pixel electrode on the edge of the display panel, and an encapsulation layer that is disposed on the common electrode on the edge of the display panel as taught by Kwak in the display device of Yeo in view of Hu in order to have a partition wall that overlaps at least a part of the pixel electrode, wherein the first light blocking member is disposed on the partition wall, at least a part of the common electrode is disposed on the first light blocking member, and an encapsulation layer that is disposed on the common electrode, wherein the first light blocking member is disposed on the encapsulation layer because Yeo discloses the first blocking member blocking the entire edge of the display panel for the purpose of insulating the anode electrode from the cathode electrode in 
Regarding claim 13, Yeo discloses the first blocking member blocking the entire edge of the display panel (see fig.7A).
Yeo in view Hu does not explicitly disclose an encapsulation layer that is disposed on the common electrode, wherein the first light blocking member is disposed on the encapsulation layer. 
Kwak discloses a display device, in at least figs.6A, 6B, 9A-10E and 12-15, an encapsulation layer (728) that is disposed on the common electrode (see figs.10A-10E and 15) on the edge of the display panel (see figs.10A-10E) for the purpose of protecting the organic light emitting layer (see fig.15 and 10A-10E).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an encapsulation layer that is disposed on the common electrode on the edge of the display panel as taught by Kwak in the display device of Yeo in view of Hu in order to have an encapsulation layer that is disposed on the common electrode, wherein the first light blocking member is disposed on the encapsulation layer because Yeo discloses the first blocking member blocking the entire edge of the display panel for the purpose of protecting the organic light emitting layer and protecting the edge of the organic light emitting layer.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo US 2017/0289324 in view of Hu CN 109100892A as applied to claim 6 above, and further in view of Jones US 2020/0243794.
Regarding claim 15, Yeo in view of Hu does not explicitly disclose the optical member overlaps the substrate.
Jones discloses a display device, in at least figs.1-11, the optical member overlaps the substrate (115 or 1105)(see fig.11) for the purpose of reducing the manufacturing step by not forming a hole/opening in the substrate (see fig.11) and increasing or improving the active area within the display device (para.71).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical member overlaps the substrate as taught by Jones in the display device of Yeo in view of Hu for the purpose of reducing the manufacturing step by not forming a hole/opening in the substrate (see fig.11) and increasing or improving the active area within the display device.


Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu CN 109100892A (figs.7 and 10-13) can be a primary reference as well. Also Jung US 2019/0317629 (figs.37A, 37B and 40) can be a primary reference or secondary reference as well. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIA X PAN/Primary Examiner, Art Unit 2871